Citation Nr: 1236935	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-19 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a benign tumor of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1958 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection a benign tumor of the right leg.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an October 2008 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board denied the instant claim in a March 2009 decision.  The Veteran subsequently appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  In a December 2010 Memorandum Decision, the CAVC vacated the Board's March 2009 decision, and remanded the claim to the Board for adjudication.

This matter was remanded the Board in August 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, this matter must again be remanded for additional development and compliance with the previous remand.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.         § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011). 

The Veteran's May 1958 service examination indicated that the Veteran had fractured his right fibula in March 1958 and his November 1958 entrance examination noted this fracture.  The Board remanded the instant matter in August 2011 to allow a VA examination to be conducted to determine the nature and etiology of the Veteran's claimed benign tumor of the right leg.  In addition, the CAVC noted in its December 2010 Memorandum Decision that the Veteran may assert a claim for aggravation on remand.

A VA examination was then conducted in October 2011.  The examiner opined that the Veteran's right lower leg mass was not caused or aggravated by service but was at least as likely as not related to his in-service right leg complaints.  In addition, the examiner further opined that right leg complaints were related to his pre-service right lower leg trauma.  However, an August 2012 addendum to this October 2011 VA examination, which was drafted by a different examiner, noted that examination of the Veteran's condition was best served by referral to general surgery.  The August 2012 examiner stated that he was an internal medicine physician and the specialty of the October 2011 VA examiner is not clear.  In addition, the Veteran's representative raises the issue of aggravation in its October 2012 Informal Hearing Presentation.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a VA general surgery examination with an appropriate examiner to determine the etiology of his claimed benign tumor of the right leg.  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on a review of the entire record evidence, is it clear that the Veteran had a benign tumor of the right leg before entering her period of service from November 1958 to November 1960?  

(b) If the Veteran did have a benign tumor of the right leg before entering his period of service from November 1958 to November 1960, it is clear that such disorder was aggravated (permanently worsened) during, or as a result of, that period of service?  Please explain the reason(s) for your answer.

(c) If there was an aggravation (permanent worsening) of the Veteran's preexisting benign tumor of the right leg during, or as a result of, such service, is it clear that this aggravation (permanent worsening) was due to the natural progress of the disorder?  Please explain the reason(s) for your answer.

(d)  If it is not clear that the Veteran had a benign tumor of the right leg before entering her period of service from November 1958 to November 1960, is it at least as likely as not (50 percent or greater probability) that any current benign tumor of the right leg had its onset during his period of service; or, was any such disorder caused by, or aggravated by, any incident or event that occurred service?  Please explain the reason(s) for your answer.

Please note for question (d) that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based on mere speculation, the examiner must clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



